Title: From George Washington to George William Fairfax, 29 September 1763
From: Washington, George
To: Fairfax, George William



Dear Sir,
[Mount Vernon] Thursday Morning 29th Septr 1763

We are very sorry for Mrs Fairfax’s indisposition, and hope it is slight and will soon be removed. Mrs Washington untill the arrival of your messenger, was in hopes of seeing Mrs Fairfax this morning, althô it woud have been out of her power to have accompanied her in the intended visit; for she also was siezed with a severe Ague about Noon yesterday and has not got clear of the Fever yet—and again my Sister Austin and her two eldest daughters came late in the Evening.
If you have had time to examine our Mississipi Scheme, and have come to any resolutions in consequence, I shoud be glad to know them, for I was desired (in case you Inclined to be an adventurer) to get you to sign the Articles and transmit an account thereof to the next meeting of the Committee, which happens now about, the better to know when our number is compleated—you will be so good also as to propose this matter to Doctr Cockburne if you conceive it will meet his approbation—otherwise it will be unnecessary. My Sister presents her Compliments, and gives Mrs Fairfax Joy of her safe return to

Virginia and Mrs Washington joins in Complimts to both Families as doth Dr Sir Yr Most Obedt Servt

Go: Washington

